DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/23/2019.The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Priority
Acknowledgement is made of applicants claim for foreign priority under 35 U.S.C. 119(a)-(d) and (f). The certified copy has been filed in parent application PCT/EP2018/051354 filed on 02/28/2017. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claims 12, 13, 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Minoiu-enache (WO2014006327).


a control module which produces in real time on the basis of a real or estimated vector of states (                        
                            
                                
                                    ξ
                                
                                
                                    k
                                     
                                
                            
                             
                            
                                
                                    
                                        
                                            ,
                                             
                                             
                                            ξ
                                        
                                        
                                            k
                                        
                                    
                                
                                ^
                            
                        
                    )at each instant k of following of a lane by the vehicle moving at a current speed (v), a first turning command (                        
                            
                                
                                    u
                                
                                
                                    k
                                
                            
                        
                    ) to stabilize the trajectory of the vehicle with respect to said lane(page 1 lines 24-27 disclosing a module for producing in real time a stabilizing action setpoint by multiplying a state vector by a gain at each sampling rate. This is interpreted as producing at least a first turning command to stabilize the trajectory of the vehicle with on the basis of a vector of states);
 and an anticipator module which generates a quantity (                        
                            
                                
                                    Ξ
                                
                                
                                    k
                                    +
                                    1
                                
                            
                            ,
                            h
                        
                    ) representative of a meta-vector (                        
                            
                                
                                    Γ
                                
                                
                                    k
                                
                            
                        
                    ) of disturbances for each predicted position of the vehicle at instants succeeding in given amount (N) the current instant (k) and of the vector of states(                        
                            
                                
                                    ξ
                                
                                
                                    k
                                     
                                
                            
                             
                            
                                
                                    
                                        
                                            ,
                                             
                                             
                                            ξ
                                        
                                        
                                            k
                                        
                                    
                                
                                ^
                            
                        
                    ) at the current instant (k)(page 4 lines 25- page 5 line 12 disclosing multiple vector B of influences which are defined also as disturbances for example curvature disturbance, driver disturbance, influence of deflection. Page 6 lines 1-13 disclosing cost function to obtain predictive optimization on all the states of the vehicle at current sampling instance and states that succeed it at various later instants T) , and
wherein the control module produces the first turning command (                        
                            
                                
                                    u
                                
                                
                                    k
                                
                            
                        
                    ) by quadratic optimization of a relation between said representative quantity (                        
                            
                                
                                    Ξ
                                
                                
                                    k
                                    +
                                    1
                                
                            
                            ,
                             
                            h
                        
                    ) generated and a meta-vector (                        
                            
                                
                                    U
                                
                                
                                    k
                                
                            
                        
                    ) of successive turning commands for each predicted position of the )(page 6 and page 10 disclosing the optimization cost functions J to obtain predictive optimization on all states of the vehicle at current sampling instance and states that succeed it at various later instants).
Regarding claim 13, Minoiu-enache teaches The control device as claimed in claim 12, wherein said disturbances are curvatures of the lane for each predicted position of the vehicle (page 4 lines 25-27 disclosing calculating the disturbance vector Bp due to the curvature of the road).
Regarding claim 18, Minoiu-enache teaches The control device as claimed in claim 12, wherein a relation between said representative quantity                         
                            
                                
                                    (
                                    Ξ
                                
                                
                                    k
                                    +
                                    1
                                
                            
                            ,
                             
                            h
                        
                    ) generated and the metavector (Uk) of successive turning commands comprises, for each quadratic product of an anticipated state                         
                            
                                
                                    (
                                    Ξ
                                
                                
                                    k
                                    +
                                    1
                                    ,
                                     
                                    h
                                
                            
                        
                    ), an elementary states weighting matrix (                        
                            
                                
                                    Q
                                
                                
                                    k
                                    +
                                    i
                                
                            
                        
                    ) and an elementary command weighting matrix (                        
                            
                                
                                    R
                                
                                
                                    k
                                    +
                                    i
                                
                            
                        
                    )(page 6 lines 10-30 disclosing weighing matrices for command and state matrices).


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatenable by Minoiu-enache (WO2014006327) in view of Ming(CN106096525).
Regarding claim 16, Minoiu-enache teaches The control device as claimed in claim 13. Minoiu-enache does not teach further comprising an apparatus combining properties of an optical camera and of a radar so as to provide at least one geometry of the lateral deviation (y(x)) of director line of the lane in the form of a polynomial.
Ming teaches The control device as claimed in claim 13, further comprising an apparatus combining properties of an optical camera and of a radar so as to provide at least one geometry of the lateral deviation (y(x)) of director line of the lane in the form of a polynomial (second page, second paragraph in the summary disclosing camera and multiple radars to collect lane information. Page 7 disclosing transforming the lane marking to polynomial).
Minoiu-enache and Ming are analogous art because they are in the same field of endeavor, trajectory prediction and optimization. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Minoiu-enache to incorporate the teaching of Ming of further comprising an apparatus combining properties of an optical camera and of a radar so as to provide at least one geometry of the lateral deviation (y(x)) of director line of the lane in the form of a polynomial in order to determine the lane information accurately.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatenable by Minoiu-enache (WO2014006327) in view of Ming(CN106096525) Gupta(US20180043931).
Regarding claim 17, Minoiu-enache as modified by Ming teaches The control device as claimed in claim 16. Minoiu-enache as modified by Ming does not teach wherein the anticipator module comprises a sub-module for calculating curvature             
                (
                
                    
                        γ
                    
                    
                        k
                        |
                        i
                    
                
            
        ) on the basis of the geometry (y(x)) of median director line of the lane by means of the formula:
            
                
                    
                        γ
                    
                    
                        k
                        +
                        i
                    
                
                =
                 
                
                    
                        
                            
                                y
                                (
                                x
                                )
                            
                            ¨
                        
                    
                    
                        
                            
                                1
                                +
                                
                                    
                                        
                                            
                                                y
                                                (
                                                x
                                                )
                                            
                                            ˙
                                        
                                    
                                    
                                        2
                                    
                                
                            
                            
                                3
                            
                        
                    
                
            
        

	Gupta teaches wherein the anticipator module comprises a sub-module for calculating curvature (            
                
                    
                        γ
                    
                    
                        k
                        |
                        i
                    
                
            
        ) on the basis of the geometry (y(x)) of median director line of the lane by means of the formula:
            
                
                    
                        γ
                    
                    
                        k
                        +
                        i
                    
                
                =
                 
                
                    
                        
                            
                                y
                                (
                                x
                                )
                            
                            ¨
                        
                    
                    
                        
                            
                                1
                                +
                                
                                    
                                        
                                            
                                                y
                                                (
                                                x
                                                )
                                            
                                            ˙
                                        
                                    
                                    
                                        2
                                    
                                
                            
                            
                                3
                            
                        
                    
                
            
         ([0039] disclosing the equation for calculating curvature.
Nevertheless, applying any mathematical formulae, including that of the claimed invention, would have been an obvious design choice for one of ordinary skill in the art because it facilitates known mathematical means for deriving a curvature, as shown by Gupta.  Since the invention failed to provide novel or unexpected results from the usage of said claimed formula, use of any mathematical means, including that of the claimed invention, would be an obvious matter of design choice within the skill of the art.  In addition, because both Minoiu-enache and Gupta are directed to trajectory prediction and optimization, it would have been obvious for a person with ordinary skill in the art, at the time the invention was made, to have substituted Gupta for Minoiu-enache to achieve predictable result of calculating the path curvature.
	Minoiu-enache as modified by Ming and Gupta are analogous art because they are in the same field of endeavor, trajectory prediction and optimization. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Minoiu-enache as modified by Ming to incorporate the teaching of Gupta of using the above equation to calculate curvature. It would have been obvious to try to use an existing equation to calculate the curvature.


Claim 19 is rejected under 35 U.S.C. 103 as being unpatenable by Minoiu-enache (WO2014006327) and Guo(CN103879401).
Regarding claim 19 Minoiu-enache teaches The control device as claimed in claim 18, wherein the elementary states weighting matrix (            
                
                    
                        Q
                    
                    
                        k
                        |
                        N
                    
                
            
        ) for the last anticipated state             
                
                    
                        ξ
                    
                    
                        k
                        |
                        N
                    
                
            
        .

Guo teaches comprises coefficients which are particular in that they are associated with a decreasing positive function of the Lyapunov type, so as to favor a convergence of the optimization([0056] disclosing introducing lyapunov stability function, under the condition of ensuring the control system progressively stable convergence).
Minoiu-enache and Guo are analogous art because they are in the same field of endeavor, trajectory prediction and optimization. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Minoiu-enache to incorporate the teaching of Guo of comprises coefficients which are particular in that they are associated with a decreasing positive function of the Lyapunov type, so as to favor a convergence of the optimization in order to ensure the control system progressively stable convergence.

Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatenable by Minoiu-enache (WO2014006327) and Anderson(WO2011/009009).
Regarding claim 20, Minoiu-enache teaches The control device as claimed in claim 12. Minoiu-enache does not teach further comprising a module compelling all or some of the elementary commands (            
                
                    
                        u
                    
                    
                        k
                        +
                        i
                    
                
            
        ) of the meta-vector (            
                
                    
                        U
                    
                    
                        k
                    
                
            
        ) of successive turning 
Anderson teaches further comprising a module compelling all or some of the elementary commands (            
                
                    
                        u
                    
                    
                        k
                        +
                        i
                    
                
            
        ) of the meta-vector (            
                
                    
                        U
                    
                    
                        k
                    
                
            
        ) of successive turning commands to comply with constraints of type comprising at least one upper bound on the states, on the commands and/or on the measurements([0083] disclosing upper and lower boundaries on the vehicle lateral position at each time step by constraint vectors. This is interpreted as the turning commands must comply with at least one boundary on the measurements).
Minoiu-enache and Anderson are analogous art because they are in the same field of endeavor, steering optimization. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Minoiu-enache to incorporate the teaching of Anderson of upper and lower bounds on the steering command in order to exclude out of lane areas and thus to enhance lane keeping.

Regarding claim 21, Minoiu-enache as modified by Anderson teaches The control device as claimed in claim 20, wherein the constraints comprise at least one lower bound on the states, on the commands and/or on the measurements (Anderson [0083] disclosing upper and lower boundaries on the vehicle lateral position at each time step by constraint vectors. This is interpreted as the turning commands must comply with at least one boundary on the measurements).

Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatenable by Minoiu-enache (WO2014006327) and Anderson(WO2011/009009) and Cairano(US20160357169).
Regarding claim 22, Minoiu-enache teaches The control device as claimed in claim 21 wherein the module moreover imposes constraints on the elementary commands (            
                
                    
                        u
                    
                    
                        k
                        +
                        i
                    
                
            
        ) of the meta-vector (            
                
                    
                        U
                    
                    
                        k
                    
                
            
        ) of successive turning commands Anderson [0083] disclosing upper and lower boundaries on the vehicle lateral position at each time step by constraint vectors.

Minoiu-enache as modified by Anderson does not teach so that the last state vector predicted (            
                
                    
                        ξ
                    
                    
                        k
                        +
                        N
                    
                
            
        ) is in a polytope (Ω) which ensures asymptotic convergence beyond the prediction horizon (N).
Cairano teaches so that the last state vector predicted (ξk+N) is in a polytope (Q) which ensures asymptotic convergence beyond the prediction horizon (N)([0094] disclosing multi-dimensional polytope which are represented by linear inequalities along multiple dimensions corresponding to the constraints of the operation, this is interpreted as the last state vector predicted is a polytope).
in order to define the states with various constraints on the operation of the machine.

Regarding claim 23, Minoiu-enache as modified by Anderson teaches The control device as claimed in claim 20, wherein the module moreover imposes constraints on the elementary commands (            
                
                    
                        u
                    
                    
                        k
                        +
                        i
                    
                
            
        ) of the meta-vector (            
                
                    
                        U
                    
                    
                        k
                    
                
            
        ) of successive turning commands (Anderson [0083] disclosing upper and lower boundaries on the vehicle lateral position at each time step by constraint vectors).

Minoiu-enache as modified by Anderson does not teach so that the last state vector predicted (            
                
                    
                        ξ
                    
                    
                        k
                        +
                        N
                    
                
            
        ) is in a polytope (Ω) which ensures asymptotic convergence beyond the prediction horizon (N).
Cairano teaches so that the last state vector predicted (            
                
                    
                        ξ
                    
                    
                        k
                        +
                        N
                    
                
            
        ) is in a polytope (Ω) which ensures asymptotic convergence beyond the prediction horizon (N)([0094] disclosing multi-dimensional polytope which are represented by linear inequalities along multiple dimensions corresponding to the constraints of the operation, this is interpreted as the last state vector predicted is a polytope).
Minoiu-enache as modified by Anderson and Cairano are analogous art because they are in the same field of endeavor, Model predictive control. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Minoiu-enache as modified by Anderson to incorporate the teaching of Cairano of that the last state vector predicted (ξk+N) is in a polytope in order to define the states with various constraints on the operation of the machine.

Allowable Subject Matter
Claims 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim 14 would be allowable for disclosing The control device as claimed in claim 12, wherein said representative quantity (            
                
                    
                        Ξ
                    
                    
                        k
                        +
                        1
                    
                
            
        , h) comprises, for each predicted position of the vehicle at said instants succeeding in given amount (N) the current instant (k), at least one product of the vector of states             
                (
                
                    
                        ξ
                    
                    
                        k
                         
                    
                
                 
                
                    
                        
                            
                                ,
                                 
                                 
                                ξ
                            
                            
                                k
                            
                        
                        )
                         
                    
                    ^
                
            
        at the current instant


Claim 15 would be allowable for disclosing The control device as claimed in claim 12, wherein said representative quantity             
                
                    
                        (
                        Ξ
                    
                    
                        k
                        +
                        1
                    
                
            
        , h)  comprises, for each predicted position of the vehicle at said instants succeeding in given amount (N) the current instant (k), at least one product of factors comprising a disturbance             
                
                    
                        γ
                    
                    
                        k
                        |
                        i
                    
                
            
         on the lane at the predicted position and a numerical matrix A(v) modeling a dynamic relation of the vehicle and raised to a power equal to a succession rank (i) of said predicted position.

Conclusion
The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure. The prior art cited in PTO-892 and not mentioned above disclose related devices and methods.
KR20110062440 disclosing a lateral driving control
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMAD O EL SAYAH whose telephone number is (571)270-7734.  The examiner can normally be reached on M-Th 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 5712703844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MOHAMAD O EL SAYAH/Examiner, Art Unit 3664B

/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664